DETAILED ACTION
In the amendment filed on December 11, 2020, claims 1 – 4 and 9 are pending.  Claims 5 – 8 have been canceled. Claim 9 has been added. Claims 1 – 4 have been withdrawn from consideration. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Support
In their reply filed on December 11, 2020. Applicant does not expressly recite where support for their amendment was derived, instead declaring claim 9 is a rewritten form of claim 5. However, claim 9 has claim limitations that are broader than that of claim 5 (e.g. applying layers of paint as opposed to spraying layers of paint). The support for the broadened language of claim 9 appears to be derived from original claims 1 – 4. The support for the limitation concerning alignment of the first and second light-transmitting areas appear to be derived from Figure 2 of the originally filed 

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Merminod et al. US 2010/0252407 (hereafter “Merminod”) in view of Dumont et al. US 2010/0187079 (hereafter “Dumont”) and Chang US 2012/0222947 (hereafter “Chang”).
Regarding claims 5 and 7, Merminod is directed to keyboards with back-lighted ultra-durable keys and methods of manufacturing such keys (Abstract). 
Merminod discloses a schematic key as depicted in Figures 1, 4 and 5, comprising a transparent keycap 105 [cover] and a transparent intermediate layer 115 [transparent base] ([0030] – [0031], [0042]) [providing the cover and the base, related to the injection molding steps]. Merminod further discloses in one embodiment disposing directly a first paint layer on the outer surface of the transparent intermediate layer with a color such as black [applying a light-shielding paint to form a first light-shielding layer theron], wherein the first paint layer may be etched and, in a separate variation, optionally provided with one or more colored films to alter the color of illuminated characters [forming a  first light-transmitting area on a top portion of the outer surface of the base] ([0035] – [0036], [0041]). Finally, Merminod discloses that the intermediate layer and the transparent keycap can be bound [securing the cover onto the base and 
Merminod does not expressly teach that the cover and base are formed by injection molding; the step of applying a second paint on the inner surface of the cover, and then applying on the inner surface of the cover a light-shielding paint to form a second light-shielding layer thereon; the step of removing part of the paint on the second light-shielding layer by laser engraving based on a predetermined character or pattern to form a desired character or pattern and a second light-transmitting area; and that during securing of the cover onto the base, that the first light-transmitting area is aligned with the second light-transmitting area .
With regards to the step of forming the cover and base by injection molding:
Dumont is directed to a keyboard with durable keys and methods of making the keys (Abstract). Dumont discloses that each of the keys include a plunger [base] and a keycap [cover].  Dumont discloses that keyboards may be formed by molding the plunger, molding the transparent keycap, and then assembling the transparent keycap onto the plunger ([0053]). The keycap can be coupled/assembled onto the plunger by ultrasonic welding or glue ([0055]).  In another embodiment, Dumont describes a double injection technology that involves molding the keycap and then molding a clear plastic on top; and in yet another embodiment, where the plunger may be injection molded onto the keycap or the keycap may be injection molded onto the plunger ([0062], [0065]), thus suggesting that the molding steps are referring to injection molding.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Merminod to 
With regards to the step of applying a second paint on the inner surface of the cover, and then applying on the inner surface of the cover a light-shielding paint to form a second light-shielding layer thereon; the step of removing part of the paint on the second light-shielding layer by laser engraving based on a predetermined character or pattern to form a desired character or pattern and a second light-transmitting area:
Chang is directed to a keypad structure and a method of fabricating the keypad structure (Abstract). Chang discloses a step of providing a transparent plastic layer that will serve as the top of the keypad [cover] ([0023]; Fig. 5, Fig. 8); disposing a keytop base color layer on the carrier, followed by a light-shielding color layer [keytop base color layer and light shielding layer acting as  the second light-shielding layer] ([0023]). The paint layers may be irradiated with a laser to etch [engrave] selected portions of the keytop base color layer and the light shielding layer ([0027]). The keytop base color layer and light-shielding layer may be applied by spraying and the light-shielding layer may be a silver color ([0024]). Chang discloses that the arrangement of layers and the laser etching of the layers helps to avoid a light halo artifact that occurs with prior art keypads and thus improve the aesthetic quality of the symbol/legend displayed ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Merminod in .

Response to Arguments
December 11, 2020 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) Merminod in view of Dumont and Chang does not disclose or suggest all the elements of claim 9 and therefore the Examiner has not established a prima facie case of obviousness because the method of Chang alone does not teach the claimed resultant keycap structure formed by the claimed method.
 
In response to the applicant's arguments, please consider the following comments.
a.)  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the Examiner points out that the rejection of the claims are not based solely on Chang, but rather a rejection over Merminod in view of Dumont and Chang. The combination as a whole teaches and suggests the claimed method after the modification of Merminod’s method with the teachings of Dumont and Chang, wherein the modifications are motivated by the reasons described by Dumont, Chang and the general skill of one of ordinary skill in the art as explained above. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). The modification therefore does not require the wholesale adoption of all elements taught by Chang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717